Per curiam.
This is a nonmeritorious appeal in a land line case, in which the problem arose because the Buhlers’ deed was made dependent upon Mrs. Carraballo’s deed to adjacent land, and her description contained an error. The Buhlers claimed the disputed strip through adverse possession, and the jury agreed.
Enumerations 1, 2 and 4, objecting to jury charges and failure to charge, are without merit as no. objection was raised in the trial court. Enumeration 3 is without merit because at trial the objection to this "hearsay” evidence was waived. The evidence supported the verdict, disposing of Enumeration 5.

Judgment affirmed.


All the Justices concur.